ON PETITION
ORDER
Conair Corporation submits a petition for a writ of mandamus to vacate the April 21, 2011 order of the United States District Court for the Eastern District of Pennsylvania denying in part Conair’s motion for a protective order and to direct the court to stay discovery pending disposition of Conair’s motion to dismiss the complaint.
Upon consideration thereof,
It Is Ordered That:
(1) Bruce A. Rogers is directed to respond no later than May 7, 2011.
(2) The order directing Conair to comply with Rogers’ discovery requests is temporarily stayed pending review of the petition.